PER CURIAM.
The. trial court granted summary judgment in a will contest which involved allegations of undue influence and lack of testamentary capacity. Without detailing all of the conflicting evidence, it suffices to say that the summary judgment was improper. “It is axiomatic that summary judgment may not be used as a substitute for trial and that if the pleadings, depositions, answers to interrogatories, admissions, affidavits and other evidence in the file raise the slightest doubt upon any issue of material fact then a summary judgment may not be *1208entered.” Unijax, Inc. v. Factory Insurance Association, 328 So.2d 448, 449 (Fla. 1st DCA), cert. denied, 341 So.2d 1086 (Fla.1976).
REVERSED and REMANDED.
GLICKSTEIN and HURLEY, JJ., and OWEN, WILLIAM C., Jr., Associate Judge, concur.